Eager, J.
(dissenting). I dissent. I would reach the merits of plaintiffs’ motion pursuant to CPLR 3213 for summary judgment. Clearly, defendants have waived the jurisdictional objection. The defendants, on application of plaintiffs for renewal and reargument, opposed on the merits the plaintiffs’ motion for summary judgment. The jurisdictional issue was not then specifically raised by defendants. Furthermore, the brief submitted by defendants on this appeal is devoted solely to a defense, on the merits, of the application for summary judgment and nowhere in their brief do the defendants challenge the jurisdiction of this court to dispose of such application on the merits. The Supreme Court is a court of general Statewide jurisdiction and, clearly, this court has the power to determine the question now submitted to it. “ Justice delayed is justice denied ’ ’, and the delay in affording plaintiffs relief pending the transfer of the action to Queens County is unwarranted. The defendants’ alleged defense of usury is not substantiated by proper evidentiary data (cf. Leumi Fin. Corp. v. Richter, 17 N Y 2d 166; Berger v. Milberg, 28 A D 2d 978) and the plaintiffs are clearly entitled to summary judgment for the amount of the notes with unpaid interest at 6%. I would award them judgment accordingly.
Stevens, P. J., Capozzoli and Nunez, JJ., concur with Bastow, J.; Eager, J., dissents in opinion.
Order entered September 15, 1969 modified on the law and on the facts without costs and without disbursements, to the extent of providing that the denial of plaintiffs’ motion for summary judgment be without prejudice to their right to renew the motion in Supreme Court, Queens County.
The appeal from the order dated August 25,1969, as resettled and entered on September 15,1969, is hereby dismissed as moot.